Citation Nr: 0730534	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for tinea pedis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In October 2004 the veteran presented testimony at 
a video`conference hearing before the undersigned Acting 
Veterans' Law Judge; a transcript of that hearing is of 
record.

In a May 2005 decision, the Board denied, inter alia, the 
veteran's claim for a compensable evaluation for tinea pedis.  
The veteran, acting pro se, appealed the May 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a December 2006 Order, the Court held that the Board 
failed to provide an adequate medical examination of the 
veteran's service-connected tinea pedis in compliance with 
38 U.S.C.A. § 5103A.  The Court accordingly vacated that part 
of the Board's May 2005 decision that denied a compensable 
evaluation for tinea pedis and remanded the matter to the 
Board for development consistent with the Court's decision. 

The Court's Order noted that two of the veteran's claims that 
were denied by the Board in May 2005 were not appealed to the 
Court.  In addition, five other claims were affirmed by the 
Court.  Thus, the Board's May 2005 decision is final as to 
each of those issues.  The only issue remaining before the 
Board is entitlement to a compensable evaluation for tinea 
pedis.  

The Board notes that when the veteran's appeal was before the 
Board in May 2005, the veteran was represented by the 
Colorado Division of Veterans Affairs.  In the veteran's May 
2006 informal brief filed with the Court, he indicated that 
his attorney could not represent him, so the veteran 
proceeded with his appeal pro se.  

Lastly, as noted in the Board's May 2005 decision, the 
veteran's September 2004 comments regarding service 
connection for left ear hearing loss are referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  


REMAND

As noted above, the Board's May 2005 denial of a compensable 
evaluation for tinea pedis was vacated and remanded by a 
December 2006 Order of the Court, which, in pertinent part, 
determined that the Board's decision failed to satisfy the 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103A.  The duty to assist 
a veteran includes conducting a thorough and contemporaneous 
medical examination.  See Hyder v. Derwinski,  1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121,  124 (1991).
	
Counsel for the Secretary argued in the Brief that the VA 
medical opinion from the veteran's last examination in 
January 2003 was provided without the examiner's review of 
the entire claims file.  In addition, the veteran's 
statements from an August 2004 letter and his testimony given 
at the October 2004 Board hearing indicated that his tinea 
pedis had increased in severity since the January 2003 VA 
examination.  Also, because the veteran had alleged that his 
right great toenail had to be removed due to his tinea pedia, 
and an examiner's opinion should be obtained as to whether 
these two conditions are related.   Therefore, consistent 
with the Court's Order, a VA examination is necessary to 
determine the current severity of the veteran's service-
connected tinea pedis, with a review of the veteran's claims 
file by the designated examiner in conjunction with the 
examination.  In addition, an opinion should be requested 
from the designated examiner as to the relationship between 
the removal of the veteran's right great toenail and his 
service-connected tinea pedis.  

The Board also finds that the January 2003 examination report 
does not provide information sufficient to adjudicate the 
veteran's claim under both the former and the revised rating 
criteria for skin disabilities.  In this regard, the Board 
points out that during the pendency of this appeal, the 
criteria for rating skin disabilities were revised, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590-96 (July 31, 2002).   
Further examination is needed to obtain medical findings that 
are sufficiently responsive to the former and revised rating 
criteria for the veteran's service-connected tinea pedis 
pursuant to Diagnostic Codes 7806 and 7813.  38 C.F.R. 
§ 4.118 (prior to and beginning August 30, 2002).

The Board points out that a medical determination as to the 
severity of the veteran's service-connected tinea pedis is 
especially important in this particular instance because the 
veteran was diagnosed with diabetes mellitus in July 2002 
that is not  service-connected and may cause additional non-
service-connected skin disorders of the feet.  The Board 
emphasizes that if it is not possible to distinguish the 
effects of service-connected and non-service-connected 
conditions, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

Accordingly, the RO should arrange for the veteran to undergo 
a VA dermatology examination.  The Board notes that, with 
regard to medical examinations for disorders with fluctuating 
periods of outbreak and remission, such as skin disorders, an 
examination should be conducted during an active stage of the 
disease, if possible.  See Ardison v. Brown, 6 Vet. App. 405 
(1994). 

Prior to scheduling the requested VA examination, the RO 
should obtain all outstanding VA and private medical records.  
The Board notes that the veteran's most recent VA treatment 
records from the Denver VA Medical Center (VAMC) and the 
Colorado Springs VA Outpatient Clinic are dated in February 
2005.  Copies of any available VA records subsequent to that 
time need to be obtained and incorporated in the claims file.  
It is important to note that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claims, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the veteran should be requested to identify all 
health care providers who have treated or examined him for 
his tinea pedis since September 2002, and record of any such 
treatment should be obtained.  The Board also notes that in a 
June 2003 VA outpatient record, the veteran reported having 
been in the hospital for a few days in 2002 for cellulitis of 
the right great toe and had to have his nail removed.  
However, these hospital records have not been identified and 
are not associated with the veteran's claims file.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notification and 
development obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and any other applicable 
legal precedent.

2.  The RO should contact the veteran and 
request that he identify all additional 
VA and non-VA health care providers, 
other than those already associated with 
the claims folder, that have treated or 
evaluated him for tinea pedis.  In this 
regard, the veteran should identify and 
provide authorization for the RO to 
obtain records from the hospital where 
his right great toenail was removed and 
he was treated for cellulitis as reported 
in the June 2003 VA outpatient record.  
The RO should also request that the 
veteran provide authorization to enable 
it to obtain treatment records from any 
non-VA providers identified by the 
veteran.  

3.  The RO should obtain copies of all VA 
treatment records from the Denver VAMC 
and the Colorado Springs VA outpatient 
clinic related to the evaluation and 
treatment of the veteran's tinea pedis 
since February 2005 and associate them 
with the claims file.

4.  After all available records are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA dermatology examination to assess 
the current severity of his service-
connected tinea pedis.  The RO is 
reminded to make all attempts to schedule 
the examination during an active stage of 
the veteran's tinea pedis.  The claims 
file must be reviewed by the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions. 

In order to ensure the findings are 
pertinent to the applicable rating 
criteria, the RO should provide the 
examiner with a copy of the applicable 
rating criteria for evaluating the 
veteran's tinea pedis, found at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7813 and 7806 
(former and revised).

The examiner's report should set forth in 
detail all current symptoms, clinical 
findings, and relevant diagnoses 
responsive to the provided rating 
criteria.  The examiner should identify 
the location of all demonstrated lesions, 
and provide an assessment of the 
percentage of the entire body area 
affected and the percentage of the 
exposed areas affected by the tinea 
pedis.  The examiner should also discuss 
the frequency, dosage, and duration of 
any necessary medication, and if such 
cannot be prescribed to the veteran due 
to his other medical conditions, the 
examiner should so indicate in the 
report.   

The examiner should also identify any 
residual scarring of the feet as a result 
of the veteran's tinea pedia and indicate 
whether any of the scars are unstable or 
painful on examination.  

The veteran asserts that he had to have 
his right great toenail removed due to 
his service-connected tinea pedis.  The 
examiner is requested to provide an 
opinion whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the service-
connected tinea pedis caused or 
aggravated this condition. 

In addition, the examiner, to the extent 
possible, should distinguish the symptoms 
attributable to the veteran's service-
connected tinea pedis from those of non-
service-connected diabetes mellitus and 
any non-service-connected skin disorders; 
however, if it is not medically possible 
to do so, the examiner should clearly 
state that for the record.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  The RO must ensure that all requested 
action has been accomplished in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate the claim for a compensable 
rating for tinea pedis in light of all 
pertinent evidence and legal authority, 
to include both the former and the 
revised rating criteria for skin 
disorders.  If the benefit sought on 
appeal is denied, furnish the veteran and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the claims file to the Board 
for further appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
WILLIAM HARRYMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

